 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrderUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition filed herein be, and it hereby is, dismissed.W.SHANHOUSE SONS, INC.andUNITED GARMENT WORKERS OFAMERICA, AFL, PETITIONERW. SHANH0USE SONS, INC.andAMALGAMATED CLOTHING WORKERS OFAMERICA, CIO, PETITIONER.Cases Nos. 15-RC-627 and 15-RC-649.August 13,1952Second Supplemental Decision and OrderOn April 1, 1952, pursuant to the Board's Decision and Direction ofElection,' an election by secret ballot was conducted under the directionand supervision of the Regional Director for the Fifteenth Region.On May 23, 1952, the Board issued a Supplemental Decision and Direc-tion 2 in which it overruled the challenge to a ballot which was sufficientto affect the results of the election, and directed that the ballot beopened and counted.On June 2, 1952, the Regional Director, afteropening and counting the challenged ballot, furnished the parties witha revised tally of ballots which showed the following election results :OriginalTallyChallengedCountedFinalTallyApproximate number of eligible voters----------- 7777VoidBallots-----------------------------------000Votes cast for Amalgamated Clothing Workers ofAmerica, CIO--------------------------------36036Votes cast for United Garment Workers ofAmerica, AFL--------------------------------000Votes cast against participating labor organiza-tions ----------------------------------------35136Valid votescounted-----------------------------71172Unopened challenged ballot----------------------10On June 10, 1952, the Regional Director notified the parties by tele-gram that, in view of these election results, a runoff election was re-quired under Section 102.62 of Board Rules and Regulations.OnJune 14, 1952, the Employer filed with the Board motions in oppositionto runoff election and for oral argument.Neither of the unions2Not reported.2 99 NLRB 267.100 NLRB No. 96. W. SIIANHOUSESONS, INC.605herein, which were served with the Employer's motions, submittedany contentions with respect thereto.The Board, having duly considered the matter, affirms the RegionalDirector's conclusion that a runoff election is required under thepresent facts.'Section 9 (c) (3) of the Act provides:... In any election where none of the choices on the ballotreceivesa majority, a runoff shall be conducted,the ballot pro-viding for a selection between the two choices receiving the largestand second largest number of valid votes cast in the election.(Emphasis added.)Section 102.62 (d) of the Board Rules and Regulations provides:... In the event two or more choices receive the same numberof ballots and another choice receives no ballots and there are nochallenged ballots that would affect the results of the election,andif all eligible voters have cast valid ballots,there shall beno runoff election. . . . (Emphasis added.)The revised tally of ballots, set forth above, shows that "...noneof the choices on the ballot received [d] a majority ..."; thus arunoff election is required, as plainly provided in Section 9 (c) (3).Under the above-quoted provision in Rule 102.62 (d), in this precisesituation a runoff election wouldnotbe conducted only "if all eligiblevoters have cast valid ballots."'The revised tally shows that therewere 77 "eligible voters," of whom 5 did not cast valid ballots. Itfollows that, under this rule, a runoff election is not precluded.Ac-cordingly, we shall deny the Employer's motion .5OrderIT ISHEREBYORDERED that the Employer's motion in opposition torunoffelection be, and it hereby is, denied.MEMBER STYLES took no part in the consideration of the aboveSecond Supplemental Decision and Order.a8The Employer'smotion for oral argument is denied as the pleadings and the record inthe case, in our opinion,are adequate for a determination of the issue presented.* Cf.UnitedStates Rubber Company,83NLRB 378.5We find no merit in the Employer's contentions that the Board should not,in any event,conduct a runoff here(1) because the original eligible employee complementof 77has beenreduced to 57; and(2) because Section 9(c) (3) of the Act requires that the ballot in arunoff electionprovide for the selection between the2 choicesreceivingthe largest andsecond largest numberof valid votescast, and here there is no largest and second largestnumber ofvotes (because there was a tie vote).